UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6361



JESSIE C. SCOTT,

                                                Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                                 Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (8:06-
cv-02777-PJM)


Submitted:   August 23, 2007                 Decided:   August 28, 2007


Before WILLIAMS, Chief Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jessie C. Scott, Appellant Pro Se. John Walter Sippel, Jr., Ariana
Wright Arnold, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jessie    C.   Scott     appeals   the    district   court’s   order

denying his Fed. R. Crim. P. 41(g) motion to return property.                 We

have     reviewed    the   record      and     find   no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.    See Scott v. United States, No. 8:06-cv-02777-PJM (D. Md.

filed Feb. 23, 2007 & entered Feb. 26, 2007).                 We dispense with

oral     argument    because   the    facts     and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                        AFFIRMED




                                      - 2 -